PER CURIAM.
We affirm the defendants’ convictions for conspiracy to traffic in marijuana entered upon their pleas of nolo conten-dere, reserving the right to appeal the denial of their joint motion to suppress the contraband. Although we agree with the defendants’ contention that since the stop of their boat was concededly not made for any authorized administrative purpose of the Marine Patrol Officers, it was therefore necessary that the stop be based on founded suspicion, see State v. Zafra, 444 So.2d 1064 (Fla. 3d DCA 1984); United States v. Herrera, 711 F.2d 1546. (11th Cir.1983), our review of the record demonstrates that founded suspicion for the stop existed. Accordingly, the defendants’ consent to the boarding of the boat, which revealed the contraband in plain view, was not, as the defendants urge, tainted by an unlawful stop.
Affirmed.